Citation Nr: 0910139	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-42 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition, to include rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which declined to reopen the claim 
of service connection for a heart condition based on the 
absence of new and material evidence.

This appeal was subject to a prior remand by the Board in May 
2006 to ensure compliance with due process requirements.  The 
record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim was in January 2000, based upon the absence of evidence 
that his pre-existing heart condition had permanently 
worsened as a result of military service.

2.  Evidence presented since the January 2000 denial does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1. The January 2000 decision is final.  38 U.S.C.A. § 7105(c) 
(West 2000); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1999)(current version 2008).

2.  The evidence added to the record since January 2000 is 
not new and material, and the claim of service connection for 
a heart condition is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2004, May 2006, and May 
2007, the Agency of Original Jurisdiction (AOJ) and the 
Appeals Management Center (AMC) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The May 2007 notice specifically informed 
the appellant of the appropriate standard for new and 
material evidence.  The notice also explained that in order 
to reopen the case, any additional evidence submitted must 
relate to the Veteran's assertion that his pre-existing heart 
condition was permanently worsened as a result of military 
service, because the absence of such evidence was the reason 
for the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  As discussed above, in this 
case, the AMC complied with VA's notification requirements 
and informed the appellant of the information and evidence 
needed to substantiate his claim. The Veteran requested that 
recent VA treatment records be obtained to support his claim.  
The identified treatment records have been associated with 
the claims file.  The duty to assist has been fulfilled. 



New and Material Evidence

A review of the record reveals that the Veteran's claim for 
service connection for a heart condition was originally 
denied by a January 2000 rating decision.  The veteran did 
not appeal this rating decision, therefore, it is the last 
final adjudication.  38 U.S.C.A. § 7105(c) (West 2000); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999) (current version 
2008).  The Veteran then submitted an application to reopen 
the claim in December 2003.  The RO declined to reopen the 
claim by rating decision in May 2004, finding that no new and 
material evidence had been submitted.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of the claim in January 
2000, the Veteran has submitted personal statements and 
testimony at a January 2006 Board hearing, a December 2003 
letter from a private physician, and other private and VA 
medical treatment records.  This evidence is new in that it 
has not previously been considered by agency decision makers.  
However, it is not material as the new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim.  To be precise,  the new evidence does not relate to 
or show that the Veteran's pre-existing heart condition was 
permanently aggravated by military service.  38 C.F.R. 
§ 3.306 (2008).  In the absence of new and material evidence, 
the claim for service connection for a heart condition cannot 
be reopened.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a heart condition, to 
include rheumatic heart disease, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


